                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

SHERRY BOSSICK,

              Plaintiff,
v.                                                Case No. 8:20-cv-842-T-KKM-TGW

AMERICAN LAW GROUP and
CHRIS LIMBEROPOULOS,

          Defendants.
_______________________________________/

                                        ORDER

        The parties move jointly for the Court to review in camera their settlement of

the plaintiff’s Fair Labor Standards Act (FLSA) claims. (Doc. 18). Alternatively, the

parties ask that the Court hold a status conference “where the settlement agreement

can be reviewed in open court without requiring it to be filed on the public docket.”

(Id. at 7).

        The Court is required to review the terms of the FLSA agreement. See Lynn’s Food

Stroes, Inc. v. U.S. Dep’t of Labor, 679 F.2d 1350 (11th Cir. 1982). And the public has a

common-law right to access judicial records. Nixon v. Warner Commc’ns, Inc., 435 U.S.

589, 597 (1978). Here, the parties failed to establish good cause for overcoming the

public’s right to access judicial records. See Romero v. Drummond Co., 480 F.2d 1234, 1246

(11th Cir. 2007) (discussing factors courts consider in deciding whether good cause

exists to overcome the public’s access to judicial records).
      But the Court will grant the parties’ alternative request for a status conference,

during which the parties may read the FLSA settlement agreement into the record.

Accordingly, the following is ORDERED:

      1. The “Joint Motion to Approve Settlement, Joint Motion for In Camera

         Review or, in the Alternative, Joint Motion for Status Conference” (Doc. 18)

         is GRANTED-IN-PART and DENIED-IN-PART.

      2. The Court will allow the parties to present the FLSA settlement agreement

         terms orally during a status conference.

      3. A status conference via Zoom on the FLSA settlement agreement is set for

         May 25, 2021, at 1:00 p.m.

      DONE in Tampa, Florida, on May 10, 2021.




                                          2
